Citation Nr: 0719705	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-33 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the rating for the veteran's service-connected 
nephrotic syndrome due to glomerulonephritis (renal 
disability) was properly reduced from 100 percent to 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that reduced the evaluation of 
the veteran's renal disability from 100 to 60 percent 
disabling, effective April 1, 2005.

In April 2006, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  During the proceeding, 
the veteran indicated that if the 100 percent rating were not 
restored for his renal disability, he sought entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  This issue is 
referred to the AMC for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2005, the RO reduced the evaluation of the 
veteran's renal disability to 60 percent.  In challenging 
this reduction and urging that the 100 percent rating be 
restored, the veteran reports that he receives regular 
private care for this condition and contends that pertinent 
outstanding records, dated since 2004, have not been 
associated with the claims folder.  Under the law, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c) (2006).  As such, the Board 
has no discretion and must remand this matter.

In addition, at the April 2006 hearing, the veteran testified 
that his condition had increased in severity.  The Board thus 
has no discretion and for this reason as well must remand 
this matter for a contemporaneous VA examination.  See 
Palczewski v. Nicholson, No. 04-1001, (U.S. Vet. App. Apr. 
24, 2007), slip op at 11; Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should associate with the file, 
records of the veteran's treatment at 
the University of North Carolina 
Hospitals in Chapel Hill, North 
Carolina, dated since August 2004; from 
Dr. John M. Herion, or any other 
physician at Southeastern Nephrology 
Associates, dated since September 2004; 
and from Drs. Adams, Kismia and Zed, 
dated since September 2004.  The aid of 
the veteran and his representative in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available or 
if the search for the records is 
negative, the veteran should be 
informed in writing.

2.	The AMC should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent and severity of his renal 
disability.  The claims folder should 
be made available to and reviewed by 
the examiner.  All necessary tests 
should be performed and all findings 
should be reported in detail.  

The examiner should state whether 
veteran's renal disability is 
manifested by renal dysfunction that is 
productive of persistent edema and 
albuminuria and a blood urea nitrogen 
(BUN) of 40 to 80 mg%; or creatinine of 
4 to 8 mg%, or generalized poor health 
characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of 
exertion.

The examiner should also report if the 
veteran's renal disability requires 
regular dialysis; or precludes more 
than sedentary activity from one of the 
following: persistent edema and 
albuminuria; BUN more than 80 mg%, or 
markedly decreased function of kidney 
or other organ systems, especially 
cardiovascular.

The examiner should set forth his or 
her findings and conclusions in a 
legible report.  

3.	Thereafter, the RO should adjudicate 
the veteran's claim.  If the benefits 
sought on appeal are not granted in 
full, the RO should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


